DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 02/14/2022

	Claim(s) 1, 3-9, and 11-19 are pending.
	Claim(s) 1, 9, 11, 14, 18, and 19 have been amended.
Claim(s) 2 and 10 have been cancelled.
The objections to the claim 14 have been withdrawn in view of the amendments received 02/14/2022.
	The 35 USC § 101 rejection to claims 18-19 have been withdrawn in view of the amendments received 02/14/2022.
The 35 USC § 112(b) rejection to claims 19 have been maintained in view of the amendments received 02/14/2022.

The 35 U.S.C § 103 rejection to claims 1, 3-9, and 11-19 have been fully considered in view of the amendments received 02/14/2022 and are fully addressed in the prior art rejection below.



Response to Arguments
Received 02/14/2022


Regarding independent claim(s) 1, 9, 18, and 19:

Applicant’s arguments (Remarks, Page 7, ¶ 8 to Page 9, ¶ 2 and Page 11, ¶ 3 to Page 12, ¶ 2), filed 02/14/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 102(a)(1) have been fully considered and are persuasive. Wherein, Tsukahara et al. (US PGPUB No. 20150226969 A1) fails to explicitly disclose “automatically adjusting said HUD”, such that the level of adjusting said HUD involves user directed adjustments in relation with distance and size. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Tsukahara et al., and further in view of Ramsby et al. (US PGPUB No. 20150254905 A1).

Applicant’s arguments (Remarks, Page 10, ¶ 1-3 and Page 11, ¶ 2), filed 02/14/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 102(a)(1) have been fully considered and are persuasive. Wherein, the subject matter of “maintaining the HUD UI at the same visual size in the user’s field of view by fixing X and Y axes relative to the HMD” fails to be explicitly taught. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the applied prior art as mentioned above.

Applicant’s arguments (Remarks Page 12: ¶ 3), filed 02/14/2022, with respect to the rejection(s) of claim(s) 9, 18, and 19 under 35 U.S.C § 102(a)(1) have been fully considered and are persuasive due claim 9's, claim 18's, and claim 19’s similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Regarding dependent claims 2-8 and 10-17:

Applicant’s arguments (Remarks Page 12: ¶ 2), filed 02/14/2022, with respect to the rejection(s) of claim(s) 2-8 and 10-17 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 9, 18, and 19 



Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive; as expressed below.

Regarding independent claim 1:

Applicant argues (Remarks, Page 7, ¶ 8 to Page 9, ¶ 2), that “… Tsukahara does not disclose the feature of automatically adjusting a Head-up-Display, HUD. The term ‘automatically adjusting’ asserts that user involvement is not a factor. The disclosure in Tsukahara relies on the fact that the focal distance adjustment involves user interaction, for example either in a manual focus, see [0051], or in autofocus, see [0052]
…
The Applicant remains of the same opinion as specified in the previous communication on October 18, 2021 in that the claimed invention involves an automatic adjusting of HUD, which is in contrast to known fixed virtual distance HUDs, i.e. the claimed method is executed actively based only upon the detected eye movement without any operative user interaction (e.g. in terms of user involvement/decision making as disclosed in Tsukahara in [0047, 0051-0053, 0160-0162]).”
The Examiner disagrees. Although, automatic adjustments imply user involvement as not being a factor, in this case Applicant fails to view that responding to a user’s eyes (e.g. eye movement(s), eye focus, and/or blinking) is still a form of user involvement/interaction. Still further, although user hand gestures, user movement toward or away from a position, and/or user defined settings are different types of user involvement/interaction then those of facial and/or eye expressions as argued by 
Therefore, Applicant’s arguments are not persuasive regarding the inferred scope of automatic adjustment.   

Applicant argues (Remarks, Page 11, ¶ 1), that “The Applicant would also like to highlight the feature ‘by fixing X and Y axes relative to the HDM’ in amended claim 1, which is not disclosed in Tsukahara. To be specific, in contrast to the claimed invention, Tsukahara teaches ([0177-0179]) that the focus icon, i.e. the display object indicating the focal distance, may change its display position, the example of the focus icon depicted as a cross is given in Figures 8B and 8C. Figure 8B shows that the focal icon is displayed at the center of display region of the HUD, while Figure 8C shows that the focus icon has moved to a position overlapping with a subject (a head of a female that is positioned in a right top position relative to the user’s field of view) because a user of the HDM directs the line-of-sight to the subject. Therefore, the teaching of Tsukahara disclose that HUD UI also moves along X and Y axes relative to the HDM.
Hence, the Applicant is of the opinion, that the subject matter of the amended independent claim 1 is novel over Tsukahara in terms of the specified difference above (i.e., automatic adjustment of the HUD, maintaining HUD Ul at the same visual size, and by fixing X and Y axes relative to the HDM).”
The Examiner disagrees. Wherein, the Applicant fails to view the teachings of Tsukahara et al. in relation with “fixing X and Y axes relative to the HMD”. Moreover, displayed information looks to the user as if it is present at the same position correspond to a fixed point (X and Y) relative to the HMD (Tsukahara; “… a distance from a user 301 (see-through HMD 100) to a subject 302 is detected as ‘a,’ the system controller 211 sets the binocular disparity and convergence angle of a focus icon 311 such that the virtual image distance of the focus icon 311 displayed on the display unit 112 is also ‘a.’ … as shown in ‘B’ of FIG. 4, the focus icon 311 displayed on the display unit 112 looks to the user as if it is present at the same position as that of the subject 302” [¶ 0149]). Thus, Tsukahara et al. teaches fixing/setting a focal position/point in relation with a virtual object, wherein aspects of X and Y axes are implicit given the three-dimensional nature of the focal point as illustrated within Fig. 4. 
Moreover, as illustrated within Figs. 4-6 the central point corresponding the X and Y axes of virtual object is maintained although the virtual distance within the Z axes is changed.
Additionally, Applicant has argued alternative teachings of Tsukahara et al., these alternative teachings fail to address the recited passages of Tsukahara et al. within the Office Action of 11/12/2021.
Therefore, Applicant’s arguments are not persuasive.




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Claim Objections


Claim 4 is objected to because of the following informalities:  the term “originatingfrom” which are two words appears to be one. 
Claim 9 is objected to because of the following informalities: the missing of a conjunction at end of line 12. 
Appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 9, 12, 15-17, 1, 4, 7, 8, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara et al., US PGPUB No. 20150226969 A1, hereinafter Tsukahara, in view of Ramsby et al., US PGPUB No. 20150254905 A1, hereinafter Ramsby, and further in view of Latta et al., US PGPUB No. 20130326364 A1, hereinafter Latta.

Regarding claim 9, Tsukahara discloses a Head-Mounted-Device (Tsukahara; a HMD [¶ 0059-0061], as depicted within Fig. 1 and Fig. 2), HMD (Tsukahara; the HMD [¶ 0059 and ¶ 0077-0078]), for adaptively adjusting a Head-Up-Display (Tsukahara; HMD, as addressed above, for adaptively adjusting a field-of-view using see-through optics of a head-display (i.e. Head-Up-Display) [¶ 0063-0064, ¶ 0146-0148, and ¶ 0166]), HUD (Tsukahara; the field-of-view using see-through optics of a head-display (i.e. HUD) [¶ 0063-0064, ¶ 0146-0148, and ¶ 0166]), wherein the HUD comprises: 
a User Interface (Tsukahara; the field-of-view using see-through optics of a head-display (i.e. HUD), as addressed above, comprises a visualization (i.e. user-interface) [¶ 0149-0150], as depicted within Fig. 4; wherein, a visualization is modifiable [¶ 0150-0154], as shown within Fig. 5 and Fig. 6), UI (Tsukahara; the visualization (i.e. user-interface) [¶ 0146-0148]);
the HMD comprising at least one eye tracker (Tsukahara; the field-of-view using see-through optics of a head-display (i.e. HUD), as addressed above, comprises the HMD comprising at least one eye sensor/tracker [¶ 0080, ¶ 0082, ¶ 0085, and ¶ 0110]; moreover, line-of-sight detection [¶ 0134]); and 
a processor and a memory containing instructions executable by the processor wherein the HMD is operative (Tsukahara; the field-of-view using see-through optics of a head-display (i.e. HUD), as addressed above, comprises a processor and a memory containing instructions executable by the processor wherein the HMD is operative [¶ 0077-0078 and ¶ 0139]) to: 
Tsukahara; the HMD is operative, as addressed above, to determine a focal/fixation distance [¶ 0132 and ¶ 0138-0139]), being a distance to a fixation point a user of said HUD is fixating on (Tsukahara; being a distance to a focal/fixation point a user of said field-of-view using see-through optics of a head-display (i.e. HUD) is focus/fixating on [¶ 0129-0130, ¶ 0132, ¶ 0135]; wherein, focal distance to a depth point/position [¶ 0130 and ¶ 0138-0139]); 
dynamically adjust said HUD (Tsukahara; the HMD is operative, as addressed above, to dynamically adjust said field-of-view using see-through optics of a head-display (i.e. HUD) [¶ 0135 and ¶ 0138-0139]; wherein, visual subject is dynamically adjusted [¶ 0150-0153], as illustrated within Fig. 5 and Fig. 6) by: 
adjusting the position of the HUD UI (Tsukahara; dynamically adjust said field-of-view using see-through optics of a head-display (i.e. HUD), as addressed above, by adjusting the position of the field-of-view using see-through optics of a head-display (i.e. HUD) visualization (i.e. user-interface) [¶ 0150-0153], as illustrated within Fig. 5 and Fig. 6), in front of each eye of the user (Tsukahara; left and right eye display (i.e. stereoscopic) [¶ 0139 and ¶ 0146-0147]; moreover, binocular view [¶ 0149], as depicted within Fig. 4), such that the HUD UI appears to be positioned at the fixation distance by moving, in a virtual space, only in a Z direction (Tsukahara; such that the field-of-view using see-through optics of a head-display (i.e. HUD) visualization (i.e. user-interface) appears to be positioned at the fixation distance by moving only in a Z direction in a virtual space [¶ 0141, ¶ 0144, and ¶ 00149-0154], as illustrated within Figs. 4-6; moreover, stereo vision [¶ 0146-0147 and ¶ 0155-0157]);
maintaining the HUD UI at approximately the same visual size in the user's field of view by fixing X and Y axes relative to the HMD (Tsukahara; dynamically adjust said field-of-view using see-through optics of a head-display (i.e. HUD), as addressed above, by maintaining the field-of-view using see-through optics of a head-display (i.e. HUD) visualization (i.e. user-interface) at approximately the same visual size in the user's field of view by maintaining/fixing X and Y axes relative to the HMD [¶ 0149-0154], as illustrated within Figs. 4-6; wherein, approximately is a relative term in relation with size [¶ 0047 and ¶ 0138]).  
Tsukahara fails to disclose automatically adjust said HUD by: 
maintaining the HUD UI at the same visual size in the user's field of view by fixing X and Y axes relative to the HMD.
However, Ramsby teaches a processor and a memory containing instructions executable by the processor wherein the HMD is operative (Ramsby; a processor and a memory containing instructions executable by the processor wherein the HMD is operative [¶ 0074-0076], as illustrated within Fig. 11; moreover, logic machine may include one or more processors configured to execute software instructions [¶ 0077-0079] in relation with a HMD [¶ 0087-0088 and ¶ 0098], as depicted within Fig. 12) to: 
determine a fixation distance (Ramsby; determine a fixation distance/depth [¶ 0030, ¶ 0032-0033, and ¶ 0039-0040], as depicted within Fig. 3; wherein, size and depth of an AR object is manipulated in order to maintain a preceptive [¶ 0024 and ¶ 0034-0035]; moreover, an AR object maintaining a same position relative to a FOV (i.e. body-locked) or a fixed location relative to a surrounding environment (i.e. world-locked) [¶ 0022-0023]), being a distance to a fixation point a user of said HUD is fixating on (Ramsby; determine a fixation distance/depth, as addressed above, being a distance/depth to a fixation point a user of said HUD is fixating on [¶ 0038-0040], as illustrated within Fig. 3; moreover, AR object viewed by the user associated with coordinates (i.e. fixation point) [¶ 0032-0034], as illustrated within Fig. 2); 
automatically adjust said HUD (Ramsby; implicitly automatically adjust said HUD [¶ 0038-0040]; wherein, a HUD corresponds to AR imaging using a HMD [¶ 0028 and ¶ 0031-0032];  and wherein, automatically adjust is implicit, given preset parameters of the AR object in relation with the AR object having a preset depth selected to reduce eye strain of the user [¶ 0047] associated with a scaling function being automatically applied each time the associated augmented reality object is displayed [¶ 0057 and ¶ 0065]) by: 
Ramsby; implicitly automatically adjust said HUD, as address above, by adjusting the position of the HUD UI [¶ 0039-0040], as illustrated within Fig. 3), in front of each eye of the user (Ramsby; implicitly adjusting the position of the HUD UI, as addressed above, in front of each eye of the user [¶ 0038-0040], as illustrated within Fig. 3; moreover, image data in front of a user’s eyes [¶ 0031-0033] in relation with adjusting the apparent real world depth of the AR object [¶ 0034]), such that the HUD UI appears to be positioned at the fixation distance by moving, in a virtual space, only in a Z direction (Ramsby; such that the HUD UI, as addressed above, appears to be positioned at the fixation distance by moving only in a Z direction in a virtual space [¶ 0022-0023 and ¶ 0039-0040], as illustrated within Fig. 3);
maintaining the HUD UI at the same visual size in the user's field of view by fixing X and Y axes relative to the HMD (Ramsby; implicitly automatically adjust said HUD, as address above, by maintaining the HUD UI at the same visual size in the user's FOV [¶ 0039-0040] by fixing X and Y axes relative to the HMD [¶ 0022-0023 and ¶ 0033-0035]; moreover, illusion of an AR object [¶ 0017-0018, ¶ 0021, and ¶ 0036-0037]).
Tsukahara and Ramsby are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Tsukahara, to incorporate a processor and a memory containing instructions executable by the processor wherein the HMD is operative to: determine a fixation distance, being a distance to a fixation point a user of said HUD is fixating on; automatically adjust said HUD by: adjusting the position of the HUD UI, in front of each eye of the user, such that the HUD UI appears to be positioned at the fixation distance by moving, in a virtual space, only in a Z direction; maintaining the HUD UI at the same visual size in the user's field of view by fixing X and Y axes relative to the HMD (as taught by Ramsby), in order to provide an improved visualization to a user while preventing eyestrain and maximizing viewer comfort (Ramsby; [¶ 0021, ¶ 0025, and ¶ 0047]).
Tsukahara as modified by Ramsby fails to disclose automatically adjust said HUD.
However, Latta fails to disclose automatically adjust said HUD (Latta; automatically adjust said HUD [¶ 0022, ¶ 0092, and ¶ 0139]) by:
adjusting the position of the HUD UI (Latta; automatically adjust said HUD, as address above, by adjusting the position of the HUD UI [¶ 0092]), in front of each eye of the user (Latta; automatically adjusting the position of the HUD UI, as addressed above, in front of each eye of the user [¶ 0089, ¶ 0092, and ¶ 0132], as illustrated within Fig. 8), such that the HUD UI appears to be positioned at the fixation positioned by moving, in a virtual space (Latta; the HUD UI, as addressed above, appears to be positioned at the fixation position by moving in a virtual space [¶ 0137 and ¶ 0163-0164]);
maintaining the HUD UI at the same visual size in the user's field of view (Latta; automatically adjust said HUD, as address above, by maintaining the HUD UI at the same visual size in the user's FOV [¶ 0138-0139]; moreover, the MR system is able to optimize the position and size of one or more virtual objects [¶ 0002-0003 and ¶ 0021]).
Tsukahara in view of Ramsby and Latta are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a mixed reality effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Tsukahara as modified by Ramsby, to incorporate automatically adjust said HUD by: adjusting the position of the HUD UI, such that the HUD UI appears to be positioned at the fixation positioned by moving, in a virtual space; maintaining the HUD UI at the same visual size in the user's field of view (as taught by Latta), in order to provide an improved visualization that increases comfortability for a user (Latta; [Abstract and ¶ 0001-0003]).

Regarding claim 12, Tsukahara in view of Ramsby and Latta further discloses the HMD according to claim 9 is operative to determine the fixation distance by using an intersection of or a minimal distance between gaze rays originating from the left and right eye, respectively (Tsukahara; to determine the focal/fixation distance by using a convergence angle (i.e. intersection) of or a minimal distance between gaze rays originating from the left and right eye, respectively [¶ 0130-0131, ¶ 0139, and ¶ 0145-0146]; moreover, a convergence angle for a left and right view respectively [¶ 0149-0154], as depicted within Fig. 4-6).

Regarding claim 15, Tsukahara in view of Ramsby and Latta further discloses the HMD according to claim 9 is operative to maintain said position of the HUD UI while the user continues to look at the HUD (Tsukahara; maintaining said position of the field-of-view using see-through optics of a head-display (i.e. HUD) visualization (i.e. user-interface) while the user continues to look at the field-of-view using see-through optics of a head-display (i.e. HUD) [¶ 0149-0150], as shown within Fig. 4; moreover, a virtual object maintaining a relative distance from a user [¶ 0150-0154]).  

Regarding claim 16, Tsukahara in view of Ramsby and Latta further discloses the HMD according to claim 9 is operative to dynamically adjust said HUD during saccades (Tsukahara; the HMD according to claim 9 (refer to the rejection of claim 9) is operative to dynamically adjust said field-of-view using see-through optics of a head-display (i.e. HUD) during rapid eye movement(s) between focal/fixation points (i.e. saccades, line-or-sight) [¶ 0150-0154]; wherein, rapid eye movement(s) between focal/fixation points (i.e. saccades, line-of-sight) is determined [¶ 0082, ¶ 0085, and ¶ 0110]).  

Regarding claim 17, Tsukahara in view of Ramsby and Latta further discloses the HMD according to claim 9 wherein the HUD is rendered on a fixed focus display or an adaptive focus display (Tsukahara; the field-of-view using see-through optics of a head-display (i.e. HUD) is rendered on a fixed focus display or an adaptive focus display [¶ 0130, ¶ 0135, and ¶ 0138-0139]; as further illustrated by display handling within Figs. 4-6 [¶ 0149-0154]).  

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 9, due to the similarities claim 1 and claim 9 share, therefore refer to the rejection of claim 9 regarding the rejection of claim 1.

Regarding claim 4, the rejection of claim 4 is addressed within the rejection of claim 12, due to the similarities claim 4 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 4.

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 15, due to the similarities claim 7 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 7.

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 16, due to the similarities claim 8 and claim 16 share, therefore refer to the rejection of claim 16 regarding the rejection of claim 8.

Regarding claim 18, the rejection of claim 18 is addressed within the rejection of claim 9, due to the similarities claim 18 and claim 9 share, therefore refer to the rejection of claim 9 regarding the rejection of claim 18; however, the subject matter/limitations not addressed by claim 9 is/are addressed below.
Tsukahara discloses a non-transitory computer-readable storage medium comprising instructions which when executed on at least one processor of an HMD (Tsukahara; a memory (i.e. non-transitory computer-readable storage medium) comprising instructions (i.e. computer program) [¶ 0077-0078, ¶ 0089-0090, and ¶ 0183-0184] which when executed on at least one processor of an HMD [¶ 0141-0142 and ¶ 0164-0166]; moreover, a program [¶ 0186-0190]) comprising:
wherein the instructions cause the at least said one processor to carry out the steps (Tsukahara; the instructions [¶ 0077-0078, ¶ 0089-0090, and ¶ 0183-0184] cause the at least said one processor to carry out the steps [¶ 0141-0142 and ¶ 0164-0166], as depicted within Fig. 3).
(further refer to the rejection of claim 9)

Regarding claim 19, one or more non-transitory processor readable storage devices containing the non-transitory computer-readable storage medium according to claim 18 (Tsukahara; one or more memory devices (i.e. one or more non-transitory processor readable storage devices) containing the memory (i.e. non-transitory computer-readable storage medium) [¶ 0077-0078, ¶ 0089-0090, and ¶ 0183-0184] according to claim 18, as addressed within the rejection of claim 18; moreover, processor executed medium [¶ 0126, ¶ 0141-0142, and ¶ 0164-0166]; and moreover, computer program [¶ 0186-0190]), wherein it is one of an electronic signal, optical signal or a radio signal (Tsukahara; wherein the memory (i.e. non-transitory computer-readable storage medium) is one of an image signal (i.e. electronic signal, optical signal or a radio signal) [¶ 0078, ¶ 0088-0090, and ¶ 0183-0184]; moreover, an image/video signal corresponding to an optical signal [¶ 0090-0092] associated with an electrical signal [¶ 0082]).  



Claim(s) 11 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara in view of Ramsby and Latta as applied to claim(s) 9 and 1 above, and further in view of Kim et al., US PGPUB No. 20170366797 A1, hereinafter Kim.

Regarding claim 11, Tsukahara in view of Ramsby and Latta further discloses the HMD according to claim 9 is operative to dynamically adjust said HUD by moving, in a virtual space, the HUD UI to the fixation distance (Tsukahara; to dynamically adjust said field-of-view using see-through optics of a head-display (i.e. HUD) by moving the field-of-view using see-through optics of a head-display (i.e. HUD) visualization (i.e. user-interface) to the focal/fixation distance in a virtual space [¶ 0150-0154], as shown within Fig. 5 and Fig. 6; moreover, focal/fixation distance between a virtual object and a user [¶ 0130, ¶ 0138-0139, and ¶ 0166]); and 
by scaling the size of the HUD UI to maintain approximately the same visual size in the user's field of view as before said moving (Tsukahara; by scaling/adjusting the size of the field-of-view using see-through optics of a head-display (i.e. HUD) visualization (i.e. user-interface) to maintain approximately the same visual size in the user's field of view as before said moving [¶ 0149-0153], as shown within Figs. 4-6; wherein, approximately is a relative term in relation with size [¶ 0047 and ¶ 0138]; moreover, convergence angle [¶ 0063, ¶ 0130, ¶ 0135, and ¶ 0154]), wherein scaling is performed by multiplying a HUD scale by the fixation distance (Tsukahara; scaling/adjusting is performed by modifying a field-of-view using see-through optics of a head-display (i.e. HUD) scale (i.e. virtual image distance; a, b, c) by the focal/fixation distance [¶ 0149-0153]; moreover, the virtual image distance [¶ 0154-0157]).  
Ramsby further teaches operative to dynamically adjust said HUD by moving, in a virtual space (Ramsby; operative to dynamically adjust said HUD in a virtual space [¶ 0038-0040] by moving [¶ 0034-0037]; additionally, controlled actions [¶ 0047, ¶ 0057, and ¶ 0065]); and 
by scaling the size of the HUD UI to maintain the same visual size in the user's field of view as before said moving (Ramsby; scaling the size of the HUD UI to maintain the same visual size in the user's FOV [¶ 0018 and ¶ 0039-0040] as before operative to dynamically adjust said HUD by moving in a virtual space [¶ 0035-0037]; moreover, determined scaling [¶ 0046-0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Tsukahara as modified by Ramsby and Latta, to incorporate operative to dynamically adjust said HUD by moving, in a virtual space; and by scaling the size of the HUD UI to maintain the same visual as taught by Ramsby), in order to provide an improved visualization to a user while preventing eyestrain and maximizing viewer comfort (Ramsby; [¶ 0021, ¶ 0025, and ¶ 0047]).
Tsukahara as modified by Ramsby and Latta fails to disclose by multiplying a HUD scale by the fixation distance.
However, Kim teaches wherein scaling is performed by multiplying a HUD scale  by the fixation distance (Kim; scaling/adjusting is performed by multiplying a parallax visualization position of a near eye device (i.e. HUD scale) by the focal/fixation distance ¶ 0083-0086 and ¶ 0094-0099], as illustrated within Fig. 5 and Fig. 6; moreover, calculate the intersection between the focal lengths from the stereo camera and calculate the Depth of Field (DoF) for an object of interest based on the calculated intersection [¶ 0066] in relation with a HMD [¶ 0044]).
Tsukahara in view of Ramsby and Latta and Kim are considered to be analogous art because they pertain to generating and/or manipulating data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a near eye visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Tsukahara as modified by Ramsby and Latta, to incorporate wherein scaling is performed by multiplying a HUD scale by the fixation distance (as taught by Kim), in order to provide an improved visual environment that reduces visual fatigue (Kim; [¶ 0002 and ¶ 0066]).

Regarding claim 3, the rejection of claim 3 is addressed within the rejection of claim 11, due to the similarities claim 3 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 3.



Claim(s) 14 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara in view of Ramsby and Latta as applied to claim(s) 9 and 1 above, and further in view of Bleyer et al., US PGPUB No. 20190325644 A1, hereinafter Bleyer.

Regarding claim 14, Tsukahara in view of Ramsby and Latta further discloses the HMD according to claim 9 is operative to determine the fixation distance by acquiring the distance, in the direction of the user's gaze, to a subject (Tsukahara; to determine the focal/fixation distance by acquiring the distance to a subject [¶ 0054-0055 and ¶ 0132-0134] in the direction of the user's gaze [¶ 0082 and ¶ 0134-0136]).  
Tsukahara as modified by Ramsby and Latta fails to disclose a 3D mesh map.
However, Bleyer teaches acquiring the distance to a 3D mesh map (Bleyer; acquiring the distance/depth to a 3D mesh map [¶ 0010-0011, ¶ 0037, ¶ 0044, and ¶ 0047]).
Tsukahara in view of Ramsby and Latta and Bleyer are considered to be analogous art because they pertain to generating and/or manipulating data in relation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Tsukahara as modified by Ramsby and Latta, to incorporate acquiring the distance to a 3D mesh map (as taught by Bleyer), in order to provide an visual environment that improves immersion for a user (Bleyer; [¶ 0003-0006]).

Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 14, due to the similarities claim 6 and claim 14 share, therefore refer to the rejection of claim 14 regarding the rejection of claim 6.



Claim(s) 13 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara in view of Ramsby and Latta as applied to claim(s) 9 and 1 above, and further in view of Klingstrom et al., US PGPUB No. 20190369719 A1, hereinafter Klingstrom.

Regarding claim 13, Tsukahara in view of Ramsby and Latta further discloses the HMD according to claim 9 is operative to determine the fixation distance (Tsukahara; to determine the focal/fixation distance by acquiring the distance to a subject [¶ 0054-0055 and ¶ 0132-0134] in relation with a user [¶ 0082 and ¶ 0134-0136]).  
However, Klingstrom teaches to determine the fixation distance by using an Inter-Pupillary-Distance, IPD, between the pupils of the user, an Inter-Ocular-Distance IOD, between the eyes of the user, and an approximation of the eyeball diameter of each of the eyes (Klingstrom; to determine the focal/fixation distance by using an Inter-Pupillary-Distance, IPD, between the pupils of the user, an Inter-Ocular-Distance IOD, between the eyes of the user, and a relative approximation of the eyeball diameter of each of the eyes [¶ 0080, ¶ 0082, and ¶ 0084]). 
Tsukahara in view of Ramsby and Latta and Klingstrom are considered to be analogous art because they pertain to generating and/or manipulating data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a near eye visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Tsukahara as modified by Ramsby and Latta, to incorporate to determine the fixation distance by using an Inter-Pupillary-Distance, IPD, between the pupils of the user, an Inter-Ocular-Distance IOD, between the eyes of the user, and an approximation of the eyeball diameter of each of the eyes (as taught by Klingstrom), in order to provide an visual environment that improves immersion for a user (Klingstrom; [¶ 0003-0006]).

Regarding claim 5, the rejection of claim 5 is addressed within the rejection of claim 13, due to the similarities claim 3 and claim 13 share, therefore refer to the rejection of claim 13 regarding the rejection of claim 5.






Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616